Citation Nr: 1720241	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a compensable disability rating for hemorrhoids.

2. Entitlement to service connection for hypertension, to include as due to service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2015, the Board remanded the claims for further development, to include VA examinations.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the veteran's claims.

Hemorrhoids

The Veteran last underwent a VA examination to assess the severity of his hemorrhoids in March 2015, more than two years ago.  Of significance is a March 2017 brief, in which the Veteran's representative indicated that the Veteran's condition had worsened since the March 2015 examination.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).   Thus, the Veteran should be provided with another VA examination to accurately determine the current severity of his service-connected hemorrhoids.



Hypertension

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the course of the January 2015 remand, the Board determined a new VA examination was warranted, given the Veteran's assertion that his hypertension might be related to his service-connected hemorrhoids as they are a stress-related condition, for which he was treated in service.  The Board directed the AOJ to afford the Veteran a new examination to determine the current nature and etiology of any hypertension.  The Board specifically directed the examiner to provide medical opinions as to whether it is at least as likely as not that any current hypertension began in service, was caused by service, or is otherwise related to service; that his hypertension manifested to a compensable degree within one year of service; and that any current hypertension was caused or aggravated by the Veteran's service-connected hemorrhoids.  Additionally, the Board provided clear explanations of the definition of "aggravation," and the "at least as likely as not" standard.  Further, the Board instructed the examiner to provide a complete rationale for any and all conclusions or opinions. 

During the Veteran's March 2015 VA examination for hypertension, the examiner concluded the Veteran's hypertension was "less than likely as not" related to his military service.  As a rationale, the examiner stated the STRs contained no indication of hypertension in service and moreover, the Veteran was diagnosed with hypertension more than 20 years after service.  The examiner also concluded the Veteran's hypertension was not caused by his service-connected hemorrhoids, reasoning the two conditions "have no link to each other in any way."

The Board notes the examiner failed to address whether the hypertension developed to a compensable degree within one year of service, and whether the service-connected hemorrhoids aggravated the hypertension.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds a new VA medical opinion should be provided.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected hemorrhoids.  Inasmuch as it is feasible, the examination should be scheduled during a flare-up of the Veteran's hemorrhoids.  The electronic records should be made available to the examiner for review before the examination.

3. Return the file to the VA physician that conducted the March 2015 VA hypertension examination.  If, for whatever reason, that physician is unavailable, the opinion may be provided by someone having the necessary medical qualification and expertise.  The physician should review the Veteran's file in its entirety and provide the following supplemental information: 

A) Is it at least as likely as not that any current hypertension manifested to a compensable degree within one year of service. 

B) Is it at least as likely as not that any current hypertension was aggravated by the Veteran's service-connected hemorrhoids.

In proffering these opinions, the examiner should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the examiner is unable to provide any requested opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Undertake any other development determined to be warranted.

5. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


